Citation Nr: 1329711	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 2007 for the award of service connection for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1998 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for lumbar degenerative disc disease and assigned an initial 20 percent evaluation effective May 3, 2007.  

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) was raised by the Veteran in December 2012.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an earlier effective date is warranted for the award of service connection for lumbar degenerative disc disease.  In a March 2008 rating decision, service connection for the disability was granted with an initial 20 percent evaluation assigned effective May 3, 2007.  The Veteran contends that the award of service connection should date back to the day after his discharge from military service, as his disability was incurred during active duty and has continued to the present day.  

Service connection for a low back disability was initially denied by the Board in a January 2003 decision.  The Veteran attempted to reopen the claim several years later and was denied again in a January 2005 rating decision.  During the June 2013 hearing before the Board, the Veteran alleged that the Board's January 2003 decision and the January 2005 rating decision contained clear and unmistakable error (CUE) in their denial of the claim for service connection for a low back disability.  The new claims for CUE are inextricably intertwined with the current claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for an earlier effective date must be remanded to allow for the development and adjudication of the claims for CUE in the January 2003 Board decision and January 2005 rating decision.   

Accordingly, the case is REMANDED for the following action:

After adjudication of the claims for whether the January 2003 Board decision and January 2005 rating decision's denial of service connection for a low back disability were based on CUE, readjudicate the claim for an earlier effective date currently on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



